Exhibit 10.3

OMNIBUS AMENDMENT TO SECURITY AGREEMENTS

This Omnibus Amendment to Security Agreements (this “Amendment”) is made
effective as of September 5, 2020 (the “Amendment Effective Date”), by and among
Astrotech Corporation, a Delaware corporation (the “Company”), certain
Subsidiaries of the Company signatory hereto (such subsidiaries, the
“Guarantors” and together with the Company, the “Debtors”) and the holder of (1)
the Company’s Secured Promissory Note, dated September 5, 2019, in the original
aggregate principal amount of One Million Five Hundred Thousand Dollars
($1,500,000) and (2) the Company’s Secured Promissory Note, dated February 13,
2020, in the original aggregate principal amount of One Million Dollars
($1,000,000.00) (collectively, the “Notes”), signatory hereto, his endorsee(s),
transferee(s) and assign(s) (the “Secured Party”). Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in (1) that
certain Security Agreement, by and among the parties, dated as of September 5,
2019 (the “2019 Security Agreement”) and (2) that certain Security Agreement, by
and among the parties, dated as of February 13, 2020 (the “2020 Security
Agreement,” and, together with the 2019 Security Agreement, the “Security
Agreements”).

RECITALS

WHEREAS, the Maturity Date (as defined in the Notes) of the Notes was September
5, 2020.

WHEREAS, the parties entered into that certain Omnibus Amendment to Secured
Promissory Notes, dated September 5, 2020, pursuant to which the Maturity Date
of the Notes was extended to September 5, 2021.

WHEREAS, the parties desire to amend the Security Agreements to reflect the
extension of the Maturity Date.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:

1.

2019 Security Agreement Amendment.   From and after the effective date of this
Amendment and notwithstanding any provision in the 2019 Security Agreement to
the contrary, the parties irrevocably agree that the defined term “Note” in the
2019 Security Agreement shall mean “the secured promissory note issued by the
Company, dated September 5, 2019,  in the original aggregate principal amount of
$1,500,000, as amended by that certain Omnibus Amendment to Secured Promissory
Notes dated as of September 5, 2020, and as hereinafter amended from time to
time.”

2.

2020 Security Agreement Amendment.  From and after the effective date of this
Amendment and notwithstanding any provision in the 2020 Security Agreement to
the contrary, the parties irrevocably agree that the defined term “Note” in the
2020 Security Agreement shall mean “the secured promissory note issued by the
Company, dated August 5, 2019,  in the original aggregate principal amount of
$1,000,000, as amended by that certain Omnibus Amendment

 

-1-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

to Secured Promissory Notes dated as of September 5, 2020, and as hereinafter
amended from time to time.”

3.

Miscellaneous. Except as expressly modified by this Amendment, all terms,
conditions and provisions of the Security Agreements shall continue in full
force and effect as set forth therein. Each party represents and warrants to the
other parties that this Amendment has been duly authorized, executed and
delivered by it and constitutes a valid and legally binding agreement with
respect to the subject matter contained herein. Each party agrees that the
Security Agreements, as amended by this Amendment, constitute the complete and
exclusive statement of the agreement among the parties, and supersedes all prior
proposals and understandings, oral and written, relating to the subject matter
contained herein. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. Counterparts may be delivered via electronic mail
(including pdf or any electronic signature) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

[Signature pages follow]

 

 

 

-2-

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.3

The parties have executed this Omnibus Amendment to Security Agreements as of
the date first written above.

 

ASTROTECH CORPORATION

 

 

By: /s/ Eric Stober

     Name: Eric Stober

     Title: Chief Financial Officer

 

 

1st DETECT CORPORATION

 

 

By: /s/ Eric Stober

     Name: Eric Stober

     Title: Chief Financial Officer

 

 

ASTROTECH TECHNOLOGIES, INC.

 

 

By: /s/ Eric Stober

     Name: Eric Stober

     Title: Chief Financial Officer

 

 

[SIGNATURE PAGE TO AMENDMENT TO SECURITY AGREEMENT]

 